           Case 1:17-vv-01995-UNJ Document 36 Filed 08/28/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1995V
                                      Filed: June 7, 2019
                                        UNPUBLISHED


    HEATHER LYNCH,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Tetanus Diphtheria acellular
    HUMAN SERVICES,                                          Pertussis (Tdap) Vaccine; Shoulder
                                                             Injury Related to Vaccine
                       Respondent.                           Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On December 20, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following a tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccination on July 12, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

     On April 10, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a SIRVA. On June 6, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $55,00.00 in actual

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01995-UNJ Document 36 Filed 08/28/19 Page 2 of 5



and projected pain and suffering, $49.87 for past unreimbursable expenses, and
$2,971.02 for full satisfaction of a Medicaid lien. Proffer at 1-2. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. Based on
the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner:

    a. A lump sum payment of $55,049.87 in the form of a check payable to
       petitioner, Heather Lynch (consisting of $55,00.00 for pain and suffering
       and $49.87 for unreimbursable expenses). This amount represents
       compensation for all damages that would be available under § 300aa-15(a),
       except as set forth in paragraph b; and,

    b. A lump sum payment of $2,971.02, representing compensation for
       satisfaction of a lien for services rendered on behalf of petitioner, in the
       form of a check payable jointly to petitioner and

                Meridian Resource Company LLC
                Attn: Subrogation Department
                P.O. Box 659940
                San Antonio, TX 78265-9939
                File No. 75538498

        Petitioner agrees to endorse this payment to the appropriate State agency.


       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
            Case 1:17-vv-01995-UNJ Document 36 Filed 08/28/19 Page 3 of 5


                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 HEATHER LYNCH,

                 Petitioner,                          No. 17-1995V
 v.                                                   Chief Special Master Dorsey
                                                      ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                 Respondent.


                               PROFFER ON AWARD OF DAMAGES

       On December 20, 2017, Heather Lynch (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Respondent conceded petitioner’s entitlement to

compensation in his Rule 4(c) Report filed on April 5, 2019. Based on Respondent’s Rule 4(c)

Report the Chief Special Master found petitioner entitled to compensation.

I.    Items of Compensation

      A.        Pain and Suffering

       Respondent proffers that petitioner should be awarded $55,000.00 in actual and projected

pain and suffering. This amount reflects that any award for projected pain and suffering has

been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $49.87. Petitioner agrees.




                                                1
               Case 1:17-vv-01995-UNJ Document 36 Filed 08/28/19 Page 4 of 5


         C.        Medicaid Lien

          Respondent proffers that petitioner should be awarded funds to satisfy the State of

Maryland Medicaid lien in the amount of $2,971.02, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the State of Maryland may have

against any individual as a result of any Medicaid payments the State of Maryland has made to

or on behalf of petitioner from the date of her eligibility for benefits through the date of

judgment in this case as a result of her vaccine-related injury suffered on or about July 12, 2016,

under Title XIX of the Social Security Act. Petitioner agrees.

II.       Form of the Award

          Respondent recommends that compensation provided to petitioner through the lump sum

payments as described below and requests that the Chief Special Master’s decision and the

Court’s judgment award the following:

          a.       A lump sum of $55,049.87, representing compensation for pain and suffering
                   ($55,000.00) and past unreimbursable expenses ($49.87), in the form of a check
                   payable to petitioner. 1 This amount represents compensation for all damages that
                   would be available under 42 U.S.C. §300aa-15(a), except as set forth in paragraph
                   II.b; and

          b.       A lump sum of $2,971.02, which amount represents reimbursement of a lien for
                   services rendered on behalf of petitioner, in the form of a check payable jointly to
                   petitioner 2 and
                                    Meridian Resource Company LLC
                                     Attn: Subrogation Department
                                            PO Box 659940
                                      San Antonio, TX 78265-9939
                                          File No.: 75538498

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
2
    Petitioner agrees to endorse this payment to the appropriate State agency.

                                                     2
        Case 1:17-vv-01995-UNJ Document 36 Filed 08/28/19 Page 5 of 5


                                   Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   ALEXIS B. BABCOCK
                                   Assistant Director
                                   Torts Branch, Civil Division

                                    s/Jennifer L. Reynaud
                                   JENNIFER L. REYNAUD
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 305-1586
Date: June 6, 2019




                                      3
